Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicant’s election of the following species in the reply filed on 01/22/2021 is acknowledged, see the following:
A(1) (a) SEQ ID NO: 33, 
A(2) (a) SEQ ID NO: 11, 
A(3) SEQ ID NO: 2, 
B(1) (c) SEQ ID NO: 56, 
B(2) (b) SEQ ID NO: 55, and 
B(3) SEQ ID NO: 20. 
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicants argued that the elected species read on claims 1-28. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10724052 B2; or claims 1-16 of US Patent No.  in view of Gornaleusse et al. (Nature Biotechnology, 2017, 35, 765-773), Devi et al. (2017), and Nabavi et al. (2018).
The claims of issued US Patents 10724052B2 and 10865424B2, and the instant claims recite an in vitro method for generating a universal donor cells, wherein the method comprises treating a stem cell with a RNP complex comprising gRNA targeting the B2M gene locus, and a vector comprising a nucleotide sequence homologous to the left of the B2M target sequence, a sequence encoding a tolerogenic factor, and a sequence homologous to the right of the B2M gene locus.
However, the issued claims do not specifically recite wherein the tolerogenic factors include HLA-E, or HLA-G, as recited in the instant claims.  The issued claims further do not recite wherein the cells are treated with a vector targeting the homologous sequence to the right and left of B2M and further encoding TXINP as a survival factor, and further encoding a second tolerogenic factor.
The prior art teaches that HLA-E, and HLA-G are known tolerogenic factors, and that inhibition of TXINP increases cell survival, see the following:
Gornalusse et al. generated IPS cells that escaped allogeneic recognition by knocking out a first B2M allele and knocking in a HLA-E gene at a second B2M allele, which resulted in surface expression of HLA-E dimers or trimers in the absence of surface expression of HLA-A, HLA-B, or HLA-C.
Additionally, Devi et al. teach that TXNIP knockout by clustered regularly interspaced short palindromic repeats (CRISPR)/Cas9 and TXNIP gRNA prevents mitochondrial damage and mitophagy, and results in the increase in cell survival (page 3, lines 1-3; page 10, last ¶).  
Therefore, it would have been obvious for the ordinary skilled artisan to incorporate known tolerogenic factors, such as HLA-E, into the methods of the issued claims with the expectation that the substitution would produce universal donor cells with increased tolerance and/or survival according to the methods recited in the issued claims.  Additionally, it also would have been obvious to the ordinary skilled artisan to have knocked out the TXNIP gene in an effort to increase the survival of the treated cells, because the prior art discloses gRNA targeting TXNIP, and it further teaches TXNIP results in increased cell survival.
Claims 1-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over pending claims 1-27 in co-pending applications 17/013,208, hereafter referred to as the ‘208 application, in view of Verma et al. (2017) Mol. Biol., Vol. 1513, 119-140, doi:10.1007/978-1-4939-6539-7_9, pages 1-23. This is a provisional nonstatutory double patenting rejection.
The instant claims recite methods of generating universal donor stem cells in which a gene for a tolerogenic factor is inserted into the B2M gene and a second gene for a tolerogenic factor is inserted into the TXNIP gene, where the first and second tolerogenic factors may be PD-L1 and HLA-E respectively. The methods of the instant claims, however, do not recite the process set forth in co-pending claim 1 which includes a specific set of steps a)-g) which include steps for enrichment of single positive and double positive cells, single cell sorting, characterizing the cells, and freezing the cells. Verma et al. supplements the instant claims by teaching a specific methodology for inserting a gene through donor homologous recombination using CRISPR/Cas9 into a stem cell. Verma et al. teaches methods of isolating, passaging, and freezing human prima facie obvious to the skilled artisan at the time of filing to utilize the methods steps taught by Verma et al. to first insert the PD-L1 gene into the B2M locus as set forth in the in the instant claims, and to repeat this methodology to insert the HLA-E gene into TXNIP gene with a reasonable expectation of success. Finally, while Verma et al. does not explicitly specify to freeze the gene modified cells, Verma et al. does teach a method to both freeze stem cells and to thaw them for further use. Due to the time required to isolate and genetically modify the stem cells, the skilled artisan would have been motivated to maintain a backup/seed population of each genetically modified stem cell. As such, it would have been prima facie obvious to the skilled artisan at the time of filing to utilize the freezing method 
The following co-pending applications have related/partially overlapping subject matter with the instant claims: 17/013,154, 17/013,135, 16/928,151, 16/298,140, 16/563,573, and 16/563,553. While an obviousness-type double patenting rejection has not been made over claims currently pending in these applications and the claims currently under examination in the instant application, grounds for rejection under obviousness type double patenting may develop based on prosecution in these cases and the instant application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS -SMITH whose telephone number is (571)272-0757.  The examiner can normally be reached on M-F, 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1699